 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Arek Fressadi,                                   No. CV-16-03260-PHX-DJH
10                 Plaintiff,                         ORDER
11   v.
12   Kathryn Ann Glover, et al.,
13                 Defendants.
14
15         Plaintiff has filed an “Motion for Extension of Time on Scheduling Order Due to
16   Extraordinary Circumstances” (Doc. 288) in which Plaintiff seeks extensions of the case
17   management deadlines in the Court’s Scheduling Order (Doc. 280). Plaintiff does not
18   indicate whether the remaining Defendants are amenable to or opposed to his requests, and
19   indeed, does not indicate that any good faith attempt was made to discuss his proposed
20   extensions with opposing counsel prior to filing his motion. Local Rule 7.3 states that a
21   party moving for an extension of time “must state the position of each other party. If the
22   moving party’s efforts to determine the position of any other party are unsuccessful, a
23   statement to that effect must be included in the motion or stipulation.” LRCiv. 7.3(b)
24   (emphasis added). The Court, accordingly, will deny the motion as premature. Plaintiff
25   must discuss his requested extensions with opposing counsel prior to seeking judicial
26   intervention in the matter. Accordingly,
27   …
28   …
 1         IT IS ORDERED denying without prejudice Plaintiff’s premature “Motion for
 2   Extension of Time on Scheduling Order Due to Extraordinary Circumstances.” (Doc. 288).
 3         Dated this 11th day of February, 2019.
 4
 5
 6                                             Honorable Diane J. Humetewa
 7                                             United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
